Exhibit 99.1 Condensed Consolidated Interim Financial Statements of Almaden Minerals Ltd. Quarter Ended September 30, 2012 NOTICE OF NO AUDITOR REVIEW OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited consolidated interim financial statements of Almaden Minerals Ltd. for the nine months ended September 30, 2012 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the consolidated interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited consolidated interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of the consolidated interim financial statements by an entity’s auditor. Almaden Minerals Ltd. Condensed consolidated interim statements of financial position (Unaudited - Expressed in Canadian dollars) September 30, December 31, $ $ ASSETS Current assets Cash and cash equivalents (Note 14) Accounts receivable and prepaid expenses (Note 4) Marketable securities (Note 5) Inventory (Note 6) Non-current assets Investments in associate (Note 7) Exploration and evaluation assets deposit (Note 10(f)(vii)) Reclamation deposit Contingent share receivable (Note 8) Property, plant and equipment (Note 9) Exploration and evaluation assets (Note 10) TOTAL ASSETS LIABILITIES Current liabilities Accounts payable and accrued liabilities EQUITY Share capital (Note 11) Reserves (Note 11) Deficit ) ) TOTAL EQUITY AND LIABILITIES Commitments (Note 15) These consolidated financial statements are authorized for issue by the Board of Directors on November 13, 2012. They are signed on the Company's behalf by: /s/Duane Poliquin /s/James E. McInnes Director Director Almaden Minerals Ltd. Condensed consolidated interim statements of comprehensive loss (Unaudited - Expressed in Canadian dollars) Three months ended Nine months ended September 30, September 30, $ Revenue Interest income Other income Expenses Write-down of interest in mineral properties General and administrative expenses (Schedule 1) General exploration expenses Share-based payments Operating loss ) Other income (loss) Income on mineral property options - Gain (loss) on equity investment (Note 7) ) Loss on dilution of equity investment (Note 7) - ) - ) Gain on sale of marketable securities Gain (loss) on fair-value of contingent share receivable (Note 8) - ) - Gain (loss) on sale of property, plant and equipment - ) Foreign exchange (loss) gain ) ) ) (Loss) income before income taxes ) ) ) Income tax recovery - - - Net (loss) income for the period ) ) ) Other comprehensive income (loss) Net change in fair value ofavailable-for-sale financial assets, net of tax of nil ) Reclassification adjustment relating to available-for-sale financial assets disposed of in the period, net of tax of nil ) ) ) Other comprehensive loss for the period ) Total comprehensive (loss) incomefor the period ) ) ) Basic net (loss) income per share (Note 13) Diluted net (loss) income per share (Note 13) Almaden Minerals Ltd. Condensed consolidated interim statements of cash flows (Unaudited - Expressed in Canadian dollars) Three months ended Nine months ended September 30, September 30, $ Operating activities Net (loss) incomefor the period ) ) ) Items not affecting cash Income tax recovery - - - ) (Gain) loss on equity investment ) ) ) Loss on dilution - - Depreciation Gain on sale of marketable securities ) (Gain) loss on fair value of contingent share receivable ) - - Income on mineral property options - ) ) ) Write-down of interest in mineral properties Share-based payments (Gain) loss on sale of property, plant and equipment - ) ) Changes in non-cash working capital components Accounts receivable and prepaid expenses ) Accounts payable and accrued liabilities ) ) Deferred exploration advances payable - ) - ) Net cashed used in operating activities ) Investing activities Reclamation deposit ) ) Net proceeds on sale of marketable securities Short-term investment - - - Property, plant and equipment Purchases ) Net proceeds - Assets classified as held for sale - - - ) Mineral properties Costs ) Net proceeds - Net cash from (used in) investing activities ) ) Financing activities Issuance of shares, net of share issue costs Net cash from financing activities Net cash (outflow) inflow ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental cash and cash equivalents information - Note 14 Interest paid - Interest received Taxes paid - Taxes received - Almaden Minerals Ltd. Condensed consolidated interim statements of changes in equity (Unaudited - Expressed in Canadian dollars) Share capital Reserves Equity settled Available-for- Number of employee sale financial Total shares Amount benefits Warrants assets reserves Deficit Total $ Balance, January 1, 2011 ) ) Shares issued for cash on exercise of stock options - Fair value of share options allocated to shares issued on exercise - )
